DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3/22/2021 under 37 CFR 1.312 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-7, 14-15, 18, 29-31, and 34 directed to inventions non-elected without traverse.  Accordingly, claims 1-7, 14-15, 18, 29-31, and 34 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 1-7, 14-15, 18, 29-31, and 34.

Allowable Subject Matter
Claims 35-38 and 40-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 35 defines a method of separating material from a host fluid comprising flowing an initial mixture of the host fluid and the material into an acoustophoretic device comprising a chamber and an ultrasonic transducer coupled to the chamber and arranged to produce a bulk acoustic wave at an angle with a mean direction of flow of the initial mixture, and controlling a ratio of acoustic radiation force produced by the ultrasonic transducer and viscous drag force of the initial mixture to cause a first subgroup of the material passing through the acoustic wave to deflect at an angle that is different than that of a second subgroup of the material, to thereby permit the first and second subgroups to be separated. Ding et al. (Cell separation using tilted-angle standing surface acoustic waves) provides the closest prior art. As discussed in the prior Office Action, Ding et al. discloses flowing an initial mixture of a material and a host fluid into an acoustophoretic device having a chamber, wherein an ultrasonic transducer coupled to the chamber produces an acoustic standing wave at an angle with a mean direction of flow of the initial mixture, and controlling operating conditions such that an acoustic radiation force produced by the ultrasonic transducer dominates a viscous drag force of the initial mixture (i.e., a ratio of the acoustic radiation force and the viscous drag force is controlled such that the acoustic radiation force dominates) to cause a first subgroup of the material passing through the acoustic wave to deflect at an angle that is different than that of a second subgroup of the material to thereby permit the first and second subgroups to be separated. However, Ding et al. discloses that the acoustic standing wave is a surface standing acoustic wave rather than a bulk standing acoustic wave, and it would not have been obvious to one of ordinary skill in the art to modify the invention of Ding et al. to use a bulk acoustic wave instead, as such a modification would require materially different acoustophoretic device equipment and because there is no indication that bulk waves rather than surface waves would be successful in separating small particles as in the method disclosed by Ding et al. There is no disclosure or teaching in the prior art as a whole of the claimed method of generating a bulk acoustic standing wave in a flow chamber at an angle and controlling a ratio of acoustic radiation force and viscous drag to separate first and second subgroups, within the claim environment. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leach et al. (US Patent Application Publication 2016/0287778) is directed to flowing an initial mixture of a host fluid and material into a chamber and generating a bulk acoustic wave via a transducer coupled to the chamber to separate the material from the host fluid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOLLY KIPOUROS/Examiner, Art Unit 1799